—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about July 8, 1999, which, inter alia, granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The sole consideration given to support defendant’s promise to pay plaintiff a yearly sum of money, plaintiff’s promise of “love and affection,” did not suffice as a predicate for enforcement of the executory agreement (see, Parsons v Teller, 188 NY 318, 324). Accordingly, plaintiff’s first cause of action premised on said agreement was properly dismissed. Also without merit was plaintiff’s claim in her second cause of action that defendant was obligated, as a shareholder of the parties’ corporation, to contribute additional funds to cover necessary expenses of the corporation. Such an obligation is nowhere mentioned in *192the parties’ Shareholders’ Agreement, and plaintiff did not otherwise adduce proof sufficient to demonstrate a bona fide factual issue as to the existence of the claimed obligation (see, CPLR 3212 [b]; Capelin Assocs. v Globe Mfg. Corp., 34 NY2d 338). Concur — Nardelli, J. P., Mazzarelli, Lerner and Friedman, JJ.